Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting violent conduct, committing an unhygienic act, interfering with a facility employee and wasting state property after it was alleged that he had violently pushed a hot food tray back through his cell’s feedup hatch and onto the floor causing food to splatter the correction officer who had delivered the tray. Substantial evidence of petitioner’s guilt was presented at the disciplinary hearing in the form of the detailed misbehavior report and the testimony of the reporting correction officer who, having witnessed the events in question, was able to positively identify petitioner as the inmate who had shoved the tray back through the hatch (see Matter of Ragland v Great Meadow Correctional Facility, 243 AD2d 977). Petitioner’s testimony and that of his cellmate, in which they attested to petitioner’s innocence of the charged misconduct, presented issues of credibility for resolution by the Hearing Officer (see Matter of Melette v Lacy, 251 AD2d 831). Petitioner’s assertion of hearing officer bias has been examined and found to be unsupported by the record (see Matter of McCorkle v Selsky, 264 AD2d 890, 891). Moreover, petitioner has not demonstrated that the outcome of the hearing flowed from the alleged bias (see id.). The remaining contentions raised herein have been examined and found to be without merit.
Cardona, P.J., Mercure, Peters, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.